UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto 000-50327 (Commission File Number) iPass Inc. (Exact name of Registrant as specified in its charter) Delaware 93-1214598 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3800 Bridge Parkway Redwood Shores, California 94065 (Address of principal executive offices, including zip code) (650) 232-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232 405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.YES¨NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See thedefinitions of “large accelerated filer”,“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filero Accelerated filerR Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The number of shares outstanding of the Registrant’s Common Stock, $0.001 par value, as of April 30, 2010 was 59,192,745. IPASS INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION: Item 1. Financial Statements 3 a) Condensed Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 3 b) Condensed Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 4 c) Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 5 d) Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION: Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use 24 Item 6. Exhibits 24 SIGNATURE 25 EXHIBIT INDEX 26 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements IPASS INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2010 December 31, 2009 (In thousands) ASSETS Current assets: Cash and cash equivalents $ 35,686 $ 37,973 Short-term investments 1,100 3,799 Accounts receivable, net of allowance for doubtful accounts of $1,051and $1,140, respectively 26,991 27,023 Prepaid expenses and other current assets 8,644 7,726 Total current assets 72,421 76,521 Property and equipment, net 4,425 5,044 Intangible assets, net 626 836 Other assets 7,204 7,162 Total assets $ 84,676 $ 89,563 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 15,658 $ 15,179 Accrued liabilities 15,994 18,491 Deferred revenue, short-term 4,422 5,181 Total current liabilities 36,074 38,851 Deferred revenue, long-term 1,547 1,764 Other long-term liabilities 892 962 Total liabilities 38,513 41,577 Commitments and contingencies(Note 6) Stockholders’ equity: Common stock 60 62 Additional paid-in capital 212,964 214,056 Accumulated deficit (166,861 ) (166,132 ) Total stockholders’ equity 46,163 47,986 Total liabilities and stockholders’ equity $ 84,676 $ 89,563 Amounts as of March 31, 2010 are unaudited. Amounts as of December 31, 2009 are derived from December 31, 2009 audited consolidated financial statements See Accompanying Notes to the Condensed Consolidated Financial Statements 3 IPASS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, 2010 2009 (Unaudited, in thousands, except share and per share amounts) Revenues $ 40,378 $ 44,642 Cost of revenues and operating expenses: Network access costs 18,424 18,658 Network operations 7,328 7,691 Research and development 3,399 3,776 Sales and marketing 6,509 8,011 General and administrative 5,670 5,818 Restructuring charges 169 3,334 Amortization of intangible assets 210 345 Total operating expenses 41,709 47,633 Operating loss (1,331 ) (2,991 ) Interest and other income 390 56 Loss before income taxes (941 ) (2,935 ) Provision for (benefit from) income taxes (212 ) 78 Net loss $ (729 ) $ (3,013 ) Basic and diluted net loss per share $ (0.01 ) $ (0.05 ) Number of shares used in per share calculations 60,592,921 61,820,464 See Accompanying Notes to the Condensed Consolidated Financial Statements 4 IPASS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, 2010 2009 (Unaudited, in thousands) Cash flows from operating activities: Net loss $ (729 ) $ (3,013 ) Adjustments to reconcile net loss to net cash provided by operating activities: Stock compensation 510 601 Amortization of intangible assets 210 345 Depreciation, amortization and accretion 949 1,226 Loss on disposal of property and equipment 3 61 Provision for doubtful accounts 249 371 Changes in operating assets and liabilities: Accounts receivable (217 ) 1,715 Prepaid expenses and other current assets (918 ) 102 Other assets 246 96 Accounts payable 1,055 (329 ) Accrued liabilities (2,497 ) 455 Deferred revenues (976 ) (495 ) Other liabilities (70 ) (192 ) Net cash provided by (used in)operating activities (2,185 ) 943 Cash flows from investing activities: Purchases of short-term investments — (33,700 ) Sales and maturities of short-term investments 2,677 34,722 Purchases of property and equipment (887 ) (1,267 ) Restricted cash pledged for letter of credit (288 ) — Net cash provided by (used in) investing activities 1,502 (245 ) Cash flows from financing activities: Proceeds from issuance of common stock 6 1 Cash used to repurchase of common stock (1,610 ) — Net cash provided by (used in) in financing activities (1,604 ) 1 Net increase (decrease) in cash and cash equivalents (2,287 ) 699 Cash and cash equivalents at beginning of period 37,973 33,077 Cash and cash equivalents at end of period $ 35,686 $ 33,776 Supplemental disclosures of cash flow information: Cash paid for taxes $ 198 $ 211 Accrued amounts for acquisition of property and equipment 48 56 See Accompanying Notes to the Condensed Consolidated Financial Statements 5 IPASS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Basis of Presentation The accompanying condensed consolidated financial statements of iPass Inc. (the “Company”) have been prepared pursuant to the rulesand regulations of the United States Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles ("GAAP") have been condensed or omitted pursuant to such rules and regulations.
